NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DONNIE LAMAR KELLY,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-1971
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Kemba Lewis,
Judge.



PER CURIAM.

             Affirmed. See McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013);

Doby v. State, 25 So. 3d 598 (Fla. 2d DCA 2009); Hughes v. State, 22 So. 3d 132 (Fla.

2d DCA 2009); Kelly v. State, 967 So. 2d 915 (Fla. 2d DCA 2007) (table decision);

Valdez-Garcia v. State, 965 So. 2d 318 (Fla. 2d DCA 2007); Steward v. State, 931 So.
2d 133 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004);

Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Jackson v. State, 640 So. 2d
1173 (Fla. 2d DCA 1994); Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).



VILLANTI, LUCAS, and SALARIO, JJ., Concur.